Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 8/15/2022. Applicant amended claims 1, 4 and 8, cancelled claims 2 – 3; claims 1, 4 - 10 are pending in this application.

Drawings
The replacement drawing figure 1 was received on 8/15/2022.  These drawings are accepted and the drawing objection of the previous office action is withdrawn.

Information Disclosure Statement
The information disclosure statement filed 6/28/2022 is acknowledged by the examiner.  NPL reference cited in the IDS fails to comply with 37 CFR 1.98(a)(3)(i), which requires a concise explanation of the relevance, of each patent, publication, or other information listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Applicant’s amendment to claim 8 overcomes the 35 USC 112 (b) rejections of claims 8 – 10.
Claims 1, 4 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, US Patent to Lencke (1,944,249) and US Patent to Fujiwara (3,776,255) do not render obvious in combination with another the claim limitation “the valve case is attached to a lower portion of the first reservoir in the housing, and an upper portion of the valve case has the communication hole configured to allow the second reservoir to communicate with the first reservoir; the second discharge hole is open in a top-bottom direction at a bottom of the second reservoir; the valve member has a disc shape and is disposed above the second discharge hole; and the spring is disposed below the valve member and biases the valve member upward.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753